Title: From John Adams to Jean de Neufville & Fils, 24 December 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam December 24. 1781
Gentlemen

I have received your favours of the 21. and 23d, and have now to inform you that Mr Barclay Consul General of the United States is arrived in Town, and his commercial Knowledge as well as the nature of his office, make it proper, that I should relinquish to him, as I do, all the Care, that I might before have had of the continental Goods, as Dr Franklin has done. He will endeavour to finish this Business with the utmost dispatch.
I think however that the United States have great Reason to complain of the Rejection of a Proposal So reasonable as that, of an arbitration. Mr Barclays first object will be I presume to get the Possession of the Goods. Before the Goods are delivered to him, it will be impossible for me to make any Representations to Passy.
You have never yet Stated what was the first Cost of the Vessells. I beg that the accounts may be made up immediately that We may know how many Guilders are demanded of us.

I have the Honour to be

